Case 3:14-cr-30198-DWD Document 46 Filed 05/06/21 Page 1 of 2 Page ID #757




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS

 UNITED STATES OF AMERICA,               )
                                         )
                     Plaintiff,          )
                                         )
 vs.                                     )         Case No. 14-CR-30198-DWD
                                         )
 JONATHAN L. HERBERT,                    )
                                         )
                     Defendant.          )

                             MEMORANDUM & ORDER

DUGAN, District Judge:

       On March 23, 2021, the United States filed a motion to authorize payment from the

inmate trust account of Defendant Jonathan L. Herbert (Doc. 40). Defendant did not

respond to the Government’s motion. On March 27, 2015, the Court sentenced Herbert

to a 140-month term of imprisonment and ordered him to pay $502,167.95 in restitution

and a $100.00 special assessment (Doc. 21; Doc. 25). As of the date of the Government’s

motion, Herbert has paid the special assessment and $1,250.00 towards the restitution

order, leaving a balance due of $500,917.95.

       According to the United States, the Bureau of Prisons maintains in its possession,

custody, or control $2,030.47 in encumbered funds belonging to Herbert that are currently

held in his trust account. Pursuant to 18 U.S.C. § 3664(n), a person who is obligated to

pay restitution or a fine and who receives substantial resources from any person while

incarcerated is “required to apply the value of such resources to any restitution or fine

still owed.” The Court FINDS that Defendant still owes $500,917.95 in restitution. For



                                               1
Case 3:14-cr-30198-DWD Document 46 Filed 05/06/21 Page 2 of 2 Page ID #758




good cause shown, the Court GRANTS the motion to authorize payment from inmate

trust account (Doc. 40). The Bureau of Prisons is AUTHORIZED and ORDERED to

turnover to the Clerk of this Court payment in the amount of $2,030.47. The Clerk of Court

shall accept the funds currently held in the trust account for the following inmate:

             Jonathan L. Herbert
             Reg. No. 11409-025
             FCI Coleman - Low
             P.O. Box 1031
             Coleman, FL 33521

      The Clerk shall apply these funds as payment towards the criminal monetary

penalties owed by the defendant in this case. Payments shall be made payable to the

Clerk of the District Court, 750 Missouri Avenue, East St. Louis, Illinois 62201. The

United States shall provide a copy of this Order to the Garnishee.

      SO ORDERED.

      Dated: May 6, 2021
                                                /s/ David W. Dugan
                                                DAVID W. DUGAN
                                                United States District Judge




                                            2
